DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudek et al. (US 2002/0153398 A1) in view of Cousins et al. (US 6,338,260 B1) and Munoz (US 2017/0119121 A1).
Regarding claim 1, Dudek discloses a carrier capable of being used as a yoga mat locker for a bicycle comprising, a housing (Figs. 4 and 5) comprising a top end (noting the portions to which 25 covers), a bottom end (noting the other end of which an instance of 25 covers), a sidewall therebetween (Fig. 4), wherein the top end defines an opening leading into an interior volume (created by the removal of one of the endcaps, Paragraph 0028), and the bottom end is a closed end (Paragraph 0037, noting having only one removable endcap would result in a closed end) wherein the interior volume defines a shape capable of storing a rolled yoga mat (noting the interior is cylindrical), a lid (25) comprising an open bottom end, a closed top end, and a lid sidewall therebetween, wherein the lid is affixed over the top end of the housing by a frictional fit between the lid sidewall and the sidewall of the housing (inasmuch as the fitment between the body and the lid will involve a degree of friction, and further snaps work by way of utilizing friction), a securing mechanism (90, Paragraph 0037) configured to lock the lid to the housing when the lid is covering the opening, and a fastener (35) protruding from the sidewall of the housing and capable of securing the housing to a bicycle frame.
To the degree that it can be argued that snaps are not a locking mechanism, 
Cousins et al. (Cousins hereafter) teaches the ability to have a bag for a cycle including a body (11) and a lid (21) and where the lid is locked to the bag body including a locking mechanism (27/26 and a padlock).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Dudek and include a locking mechanism thereby preventing unauthorized access to the interior of the device as suggested by Cousins (abstract). 
Dudek does not specifically disclose an air vent is disposed on the closed top end of the lid.
Munoz teaches the ability to have a similar cylindrical carrier including a lit having an open end and a closed and where the closed end includes an air vent to help control the temperature of the interior of the device (Paragraph  0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Dudek and include a vent in the closed end of the lid in order to permit air circulation within the body of the device as suggested by Munoz.  
Regarding claim 2, Dudek discloses the shape is a cylinder (Figs. 4 and 5).
Regarding claims 4, modified Dudek and specifically Cousins discloses the locking mechanism comprises: a protrusion (30) disposed on the sidewall of the housing and comprising an aperture (Fig. 5) therethrough, and a slot (27) formed through the lid sidewall, the protrusion fits through the slot when the lid is affixed to the housing (Fig. 6).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudek et al. (US 2002/0153398 A1) in view of Cousins et al. (US 6,338,260 B1) and Munoz (US 2017/0119121 A1) as applied to claim 1 above, and further in view of Huff (US 2013/0206526 A1).
Regarding claim 6, modified Dudek does not specifically disclose a plurality of air slots are disposed on the sidewall of the housing.
Huff teaches the ability to have a cylindrical carrier for articles including a plurality of air slots disposed on the sidewall of the housing (140, noting Paragraph 0037 which allows for vents along the outer wall 102) it is noted that the rectangular vents are considered to be slots as they are slot shaped.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Dudek and include a plurality of air slots in the sidewall because such a change would allow for ventilation of the interior of the device as suggested by Huff.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudek et al. (US 2002/0153398 A1) in view of Cousins et al. (US 6,338,260 B1) and Munoz (US 2017/0119121 A1) as applied to claim 1 above, and further in view of Kloster (US 6,179,183 B1).
Regarding claims 7-9, modified Dudek does not specifically disclose the fastener comprises a clamp, the clamp comprises, a clamp foot protruding from the sidewall and comprising a first C- shaped inner edge, a clamp cap comprising a second C-shaped inner edge; and bolts fastening the clamp cap to the clamp foot, or a rubber gasket lining the first C-shaped inner edge and the second C-shaped inner edge.
Kloster teaches the ability to attach a device to a cycle including a clamp (42/44), the clamp comprises, a clamp foot (42) protruding from the sidewall and comprising a first C-shaped inner edge (Fig. 4a), a clamp cap (44) comprising a second C-shaped inner edge; and bolts (54) fastening the clamp cap to the clamp foot, and a rubber gasket (Col. 6; Ll. 39-43) lining the first C-shaped inner edge and the second C-shaped inner edge.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Dudek and replace the attachments with a clamp similar to that of Kloster because such a change would require replacing a one known attachment structure for another and a clamp would specifically allow the device to attach directly to a bar of the vehicle by being clamped thereto.

Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive. 
It is noted that the arguments are below a header of “Claims Amendment” however there does not appear to be any amendments to the claims. Thereby, the claims filed 2 July 2021 have been considered. It is noted that new grounds of rejection are present as Examiner found more pertinent prior art relating to the lid vent and sidewall slots.
It is noted that some of Applicant’s arguments insist that the prior art fails to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., permanent securement, not an over the shoulder/handheld carrier, theft deterring hardware, no handle, no penetrable snaps, not to be removed once attached to the bicycle, made of durable plastic) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Dudek’s measurements do not accommodate a yoga mat. Examiner respectfully disagrees and notes the device of Dudek is structurally capable of accommodating a properly sized and shaped yoga mat.
Applicant argues that Dudek does not affix permanently secure to a bicycle. Examiner notes that this limitation is not in the claims. 
Applicant argues that the present invention is not an over the shoulder/handheld carrier. Examiner notes that the claim as written does not exclude prior art pertaining to shoulder/handheld carriers. 
Applicant argues that Dudek includes each end having an endcap that may be completely removed. Examiner notes that the housing as claim as written includes “the bottom end that is a closed end” Examiner notes a bottom end of a housing with a lid attached thereto is considered to be a closed end.
Applicant argues that Cousins does not teach the locking feature. Examiner respectfully disagrees. It is noted that the overall configuration of the lid of Cousins is not intended to be included on the device of Dudek. Rather, Cousins is relied on to teach the ability to have a similar locking for the attachment of a lock.
It is noted that the rejections no longer rely on Tipton.
Regarding Applicant’s arguments regarding Kloster. Kloster is relied on to teach an attachment mechanism to a cycle, the overall shape and configuration of the carrier of Kloster is not intended to be incorporated onto the device of Dudek.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734